                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STEVEN SANCHEZ,

             Plaintiff,

v.                                                            No. CV 18-586 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

                                  FINAL JUDGMENT

      Pursuant to the Memorandum Opinion and Order, (Doc. 31), which granted

Plaintiff’s Motion to Reverse and/or Remand, (Doc. 21), the Court enters this Judgment

under Rule 58 of the Federal Rules of Civil Procedure REMANDING this case to the

Commissioner of the Social Security Administration for further administrative action.

      IT IS SO ORDERED.




                                  ____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
